*649Rehearing denied February 25, 1919.
Petition for Rehearing.
(178 Pac. 799.)
On petition for rehearing on motion to dismiss appeal. Overruled.
Mr. G. Evert Baker, for the petition.
Messrs. Cochran & Eberhard, opposed.
PER CURIAM.
In a petition for rehearing respondent calls attention to several defects in the proceeding to obtain service of summons by publication, in addition to those particularly pointed out in the brief heretofore presented, and insists that these defects rendered the original proceedings wholly void. The objections are serious and go to the vital merits of the appeal, and should not be decided without full oral argument.
We, therefore, adhere to our original decision and deny the motion to dismiss, with permission to renew at the hearing where all the questions raised can be more fully discussed. Rehearing Denied.